DETAILED ACTION
This office action is in response to the response filed on 10/28/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutardja et al. US 2009/0174374.
	Regarding claim 1, Sutardja teaches (Figures 1-6) A Direct Current (DC) to DC converter module (Fig. 1) comprising: - a plurality of DC to DC converters (20) connected in parallel; and - control circuitry (14) connected to the DC to DC converters (20) and configured to control operation of the DC to DC converters individually (see Fig. 2 and 4a,b and d);  wherein - the control circuitry (14) is configured to control operation of the DC to DC converters individually such that a time (Figures 4) between similar switching operations (operation of the arrays) of different DC to DC converters connected in parallel (Fig. 1) is adjusted based at least partly on a duty cycle of the DC to DC converters (Fig. 6 and Par. 19 and 43-44). (For Example: Paragraphs 18-21, 25-29, 32-36 and 43-44)
	Regarding claims 2 and 12, Sutardja teaches (Figures 1-6) wherein the DC to DC converters (at 20) each have the same duty cycle (Fig. 4a). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claims 3 and 13, Sutardja teaches (Figures 1-6)  wherein a number of switching times of the DC/DC converters (20) equals the number of DC to DC converters (Fig. 4a right side duty cycle at 0.33 and each of the 3 converter provides an 
	Regarding claim 4, Sutardja teaches (Figures 1-6) wherein the control circuitry (14) is configured such that there are at least two discrete times at which DC to DC converters (20) are switched on (Fig. 4a,b and d). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claim 5, Sutardja teaches (Figures 1-6) wherein there are at least four DC to DC converters (from 1-n). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claims, 6 and 14, Sutardja teaches (Figures 1-6)  wherein the control circuitry (14) is configured such that the switching operations of the DC to DC converters (20) are evenly distributed between a number of discrete switching times (Fig. 4a,b and d). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claims 7 and 15, Sutardja teaches (Figures 1-6) wherein the number of switching times  (3 at T2) is equal to the inverse of the duty 
	Regarding claims, 8 and 19, Sutardja teaches (Figures 1-6)  wherein the control circuitry (14) is configured to cause asynchronous operation of the DC to DC converters (20) such that no two DC to DC converters are switched to an off state at the same time(Fig. 4a,b and d).  (For Example: Paragraphs 18-21, 25-29 and 32-36).
	Regarding claims 9, 16 and 20, Sutardja teaches (Figures 1-6)  wherein the control circuitry (14) is configured to cause asynchronous operation of the DC to DC converters ( 20) such that the times at which individual DC to DC converters (at 20) are switched are evenly spaced throughout an operating cycle of one of the DC to DC converters (e.g. T1 or T2). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claims 10 and 17, Sutardja teaches (Figures 1-6)  wherein the DC to DC converters (20) are configured to, in conjunction with the control circuitry (14), convert an input voltage to a higher output voltage (par. 18). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claim 11, Sutardja teaches (Figures 1-6) a method for controlling the operation of a DC to DC converter module (Fig. 1) having a plurality of DC to DC converters (at 20) connected in parallel, the method comprising: controlling operation of the DC to DC converters individually (with 14) such that time between similar switching operations (operations of the arrays) of different DC to DC converters  connected in parallel (Figure 1) is adjusted based at least partly on a duty cycle of the DC to DC converters (Fig. 6,  see par. 19 and 43-44). (For Example: Paragraphs 18-21, 25-29 and 32-36)
	Regarding claim 19, Sutardja teaches (Figures 1-6) wherein no two DC to DC converters are switched to an off state at the same time (Fig. 4a,b and d). (For Example: Paragraphs 18-21, 25-29 and 32-36)

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
	Applicant argued that “Sutardja describes a type of multiphase output regulator that adjusts a phase angle, or time interval, between switching of the individual output phases based on the number of phases employed. [0018] This adjustment is limited to a number of modes and there does not appear to be any mention of using a duty cycle when adjusting this phase angle or time interval. This is perhaps best reinforced and illustrated within Figure 4A of Sutardja, copied below, wherein it can be seen that while the phase interval t1 is altered to t2, this is due to another phase being employed. In fact, the duty cycle remains constant and thus cannot be a cause for the phase interval adjustment.”.  However, Sutardja teaches on paragraph 19 that “The duty cycle signal may control the operating frequency, variable frequency versus fixed frequency operation, the number of output phases generated and the duty cycle generated by the active output phases 18.” Sutardja also teaches on Figure 6 how the duty cycle is used to determine operation of the different arrays see paragraphs 43-44.
	Applicant argued that “using the duty cycle to calculate a phase angle, phase interval”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bolded elements above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argued that “In fact, Sutardja appears to teach the exact opposite form of operation. Within paragraph 0039, Sutardja states that, "during a load change, the length of the conduction time for each of the pulses may be lengthened, but the time relationship between the leading edges is typically maintained static and the time relationship between the trailing edges is also typically maintained static." That is, Sutardja appears to teach that when the duty cycle is adjusted, time between similar switching operations of different DC to DC converters should be held constant.”. However, as it is clearly shown in Figures 4 the rising and falling edges of the control signal are not constant due that times t1 and t2 are not the same. Also, see paragraphs 18-19 and Figure 5 steps 104-112.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/           Primary Examiner, Art Unit 2838